Derrick Anthony Walker v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-014-CR

     DERRICK ANTHONY WALKER,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 2001-533-C
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Derrick Anthony Walker pleaded guilty to unauthorized use of a motor vehicle.  Pursuant to
the State’s plea recommendation, the court sentenced Walker to eighteen months’ confinement in
a state jail, suspended imposition of sentence, and placed Walker on community supervision for
five years.  Walker filed a motion for new trial and a general notice of appeal.  
      To properly invoke the jurisdiction of this Court over an appeal from a negotiated guilty plea,
an appellant must file a notice of appeal which complies with Rule of Appellate Procedure
25.2(b)(3).  See White v. State, 61 S.W.3d 424, 429 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(b)(3).  Walker’s general notice of appeal does not.
      Because the motion for new trial extended the time period for properly perfecting the appeal,
we notified Walker’s counsel by order dated February 27, 2002 that the appeal would be dismissed
for want of jurisdiction if “counsel fail[ed] to file an amended notice of appeal which complies
with Rule 25.2(b)(3) or a written response which demonstrates substantial compliance with the rule
within the time period set by Rule 26.2(a)(2).”  Walker v. State, 67 S.W.3d 536, 538 (Tex.
App.—Waco 2002, order).
      Counsel has notified the court that such a notice of appeal cannot be filed.  Counsel notes that
the indictment presented in this cause vested the trial court with jurisdiction and that Walker filed
no written pretrial motions.  Counsel filed a request with the trial court for permission to appeal,
which the trial court denied by written order.
      For these reasons, Walker cannot file a notice of appeal which complies with Rule 25.2(b)(3). 
Accordingly, we dismiss Walker’s appeal for want of jurisdiction.
 
                                                                               PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed April 17, 2002
Do not publish
[CR25]